JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} Robert Carter has filed a complaint for a writ of procedendo. Carter seeks an order from this court, which requires Judge Peter Corrigan to render a ruling with regard to a motion for pre-conviction jail time credit that was filed in State v. Carter, Cuyahoga County Court of Common Pleas Case No. CR-04-452673-A. Judge Corrigan has filed a motion for summary judgment.
 {¶ 2} Attached to the motion for summary judgment is a copy of a judgment entry, journalized on August 19, 2008, which clearly demonstrates that Judge Corrigan has rendered a ruling with regard to Carter's motion for pre-conviction jail time credit. Thus, Carter's request for a writ of procedendo is moot. State ex rel Konoff v.Shafer, 80 Ohio St.3d 294, 1997-Ohio-l 19, 685 N.E.2d 1248; Martin v.Judges of the Lucas Cty. Court of Common Pleas (1990), 50 Ohio St.3d 71,552 N.E.2d 906.
 {¶ 3} Accordingly, we grant Judge Corrigan's motion for summary judgment. Costs waived. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ. R. 58(B). *Page 4 
Writ denied.
  JAMES J. SWEENEY, A.J., and PATRICIA A. BLACKMON, J., CONCUR *Page 1